Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 27, 2022

The Court of Appeals hereby passes the following order:

A22A0682. EDWARD TYRONE RIDLEY v. DAVID ATKINS.

      On October 6, 2021, the trial court entered an order dismissing an “Expedited
Emergency Petition for a Writ of Mandamus” filed by prisoner Edward Tyrone Ridley
against David Atkins. Ridley then filed both an application for a discretionary appeal
and a notice of appeal from the order. We denied Ridley’s discretionary application
on the merits. See Case No. A22D0113 (Nov. 12, 2021). This case is the direct
appeal, which Ridley filed on October 19, 2021.
      This Court’s denial of Ridley’s discretionary application constitutes a decision
on the merits. See Elrod v. Sunflower Meadows Dev., LLC, 322 Ga. App. 666, 670
(4) (745 SE2d 846) (2013) (“when this Court examines a request for a discretionary
appeal, it acts in an error-correcting mode such that a denial of the application is on
the merits, and the order denying the application is res judicata with respect to the
substance of the requested review”) (punctuation omitted). Accordingly, Ridley is
barred from challenging the October 6 order by way of this direct appeal. See
Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003);
Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). This direct appeal
is therefore DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/27/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.